Title: To James Madison from George Turner, 2 August 1789
From: Turner, George
To: Madison, James


Sir,
Philadelphia, August 2d./89
When I took the liberty to trouble you with my letter, I wished to leave much to the discretion of my friends, as to any appointment for which I might be offered. I had no precise knowledge of the greater part of the offices to be created; nor was I informed how the candidates for public favour had directed the train of their applications. It was possible, I reflected, that many of them might rest their hopes and interest on one and the same object, and that in consequence but little chance of success could fall to the lot of a person applying at this late hour.
You have been so good as to enumerate in your obliging favour of the 23d. ulto. the several departments. There will, no doubt, be many desirable posts in those which are yet open. I should prefer a situation at or near the seat of government, but this I do not insist on. As to the Bench in the Western Territory, which you are pleased to mention, I fear, circumstances considered, it would not altogether accord with my convenience at this time. I have a little family, whose education must be an important object with me, and, on that account, I could wish to remain in the more settled parts of the continent.
I have lately received an answer from my friend Judge Burke, who appears extremely desirous to render me. He informs me of your very friendly conduct in joining you[r] influence to his.
I have written to Mr. Burke by this post, and shall trouble you with another line by the next, if well, as I have not time now to add another syllable more than that I am, with great esteem and attachment Sir, Your most obedient and obliged hble. Servant
G Turner
